DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because there appears to be an extra word “and” in line 6 of the abstract.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yuze et al [U.S. 7,280,017] in view of Thibault et al [US 2014/0062466].
For claim 1, the contact sensor (Col. 2, Ln. 55: contact) taught by Yuze includes the following claimed subject matter, as noted, 1) the claimed first magnetic field sensor is met by the first magnetic switch (No. 70), 2) the claimed second magnetic field sensor is met by the second magnetic switch (No. 60), wherein the first magnetic switch and the second magnetic switch are configured to execute and “open/close” function (Col. 3, Lns. 24-35: a normal magnet No. 80 is brought close to the sensor No. 50 in order to attract a first magnetic attracting member No. 76 so the door is sensed as “closed” and can be armed; if the door is opened, an alarm can be activated) and a “masking” function (Col. 3, Lns. 44-62: if a supplemental magnet No. 90 is placed adjacent to the housing of the sensor, a larger magnetic field is created thereby either prevent arming when not armed or sounding an alarm when the system is armed).  However, although the Yuze reference mentions differences in magnetic field strength activating the two different magnetic switches (Col. 3, Lns. 14-18; Col. 4, Lns. 13-15), these are not expressly termed “measurements”.  Also, there is no mention of a computing device.
Simple magnetic switches are not the only type of sensors that are available to sense whether a door or window is open or closed for security purposes.  The state detector taught by Thibault measures an attribute that varies as a first door or window condition is achieved and as a second door or window condition is achieved (abstract), and for generating signals indicative of an attribute.  One method that is used is a hall-effect sensor (Paragraph 41) that can detect the presence of a magnet or magnetic field.  Also, the Thibault reference includes a processor (No. 700) configured to provide general operation of the security apparatus.
The obvious advantage of using a more advanced sensor such as the Thibault hall-effect sensors is that a more exact measure of the magnetic field can be achieved.  Furthermore, a hall-effect sensor has a natural advantage over the simple reed switches of the Yuze references in that the reed switches are primarily mechanical in nature and are more prone to physical break-down over time.  The electronic sensors introduced by Thibault are less prone to natural wear and tear over time.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an electronic measuring device such as the hall-effect sensors in the Yuze reference for the purpose of preventing the effects of natural wear and tear over time, thus increasing the viable operation time of the security sensor.
For claim 2, Figure 1B of Yuze depicts the door or window where a possible sensor is installed.  Also, Figure 1 of Thibault depicts a window where its invention can be applied.  The open and close status and masking functions of Yuze have been described above in regards to claim 1.
For claim 8, the sensors used in the Thibault reference are Hall-effect sensors (Paragraph 41, Line 17).
For claim 9, the magnetic fields induced in Yuze are magnets (Nos. 80 and 90).
For claim 10, Figure 2 of Yuze depicts is the second magnetic switch (No. 60) at a predetermined distance from the first magnetic switch (No. 70).

Claims 3-7 and 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
As seen above, the mere concept of using two magnetic sensors in order to execute an “open/close” function and a “masking” function has been considered in the prior art.  What makes the current application allowable are the specific details in how these functions are determined.  For example, dependent claim 3 presents very specific conditions as to whether the door or window is closed or open, such as determining in response to a first measurement being larger than a first calibrated “closed” measurement of the first magnetic field sensor corresponding to a first “closed” calibration position of the first magnetic field sensor within the magnetic field or determining in response to the first measurement being smaller than a first calibrated “open” measurement of the first magnetic field sensor corresponding to a first “open” calibration position of the first magnetic field sensor within the magnetic field.  Or claim 4 that states that the masking function is determined depending on whether the first measurement is larger than a first calibrated "Masking" measurement of the first magnetic field sensor at a first "Closed" calibration position within the magnetic field; or whether the second measurement is larger than a second calibrated "Masking" measurement of the second magnetic field sensor at a second "Closed" calibration position within the magnetic field.  Also, measuring first and second calibrated magnetic polarities to determine whether a first magnetic polarity associated with a first measurement is different than a first calibrated magnetic polarity or whether a second magnetic polarity associated with a second measurement is different than a second calibrated magnetic polarity measurement to determine the masking function is not found in any obvious combination of the prior art.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tillman [U.S. 6,121,864] uses a magnetically actuated switch in a security installation.
Buckley et al [U.S. 9,324,222] is a tamper resistance motion detector.
Skarda [U.S. 9,767,660] describes an adjustable security sensor device with magnetic field sensor.
Zhevelev et al [U.S. 10,565,842] detects a magnetic field of a permanent magnet.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
12/1/2021

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687